--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exclusive Technical Service and Business Consulting Agreement


This Exclusive Technical Service and Business Consulting Agreement (the
“Agreement”) is entered into by and between the following two parties on June
26, 2010:


1.
Linyi Hengchang Brewery&Malt Co., Ltd ( hereafter referred to as Party A)

Address：Hengyuan Economic Development Zone, Linyi County, Shandong Province,
P.R.C


2.
Beijing Tsingyuan Hengchang Consulting Co., Ltd. (hereafter referred to as Party
B)

Address：Room 1004, 10th Floor, Building 9, No.1 Zhongguancun East Road, Haidian
District, Beijing


Preface


Whereas Party A is a limited company legally registered and existing in Linyi
County, Shandong Province, P.R.C，with the main business scope of Production and
Sales of  Malt.


Whereas Party B is a wholly foreign-owned limited company legally registered and
existing in Beijing, P.R.C, with the main business scope of Business Consulting
and Services;


Whereas Party A needs Part B’s technical services and technical consulting
related to Party A’s business (see the definition below) and Party B agrees to
provide the aforesaid services to Party A.


Through friendly negotiation, the two parties enter into the terms of the
agreement as follows:


Article 1 Definitions


1.1  Unless otherwise provided in this Agreement, the following terms shall have
the following meanings:

 
1

--------------------------------------------------------------------------------

 
 
Business of Party A
means the business in the field of Production and Sales of Malt.
   
Service
means the service exclusively provided by Party B to Party A related to the
business of Party A, including but not limited to:
 
(1) Technical support related to the business of Party A;
 
(2) Technical consulting related to the business activities of Party A;
 
(3) Training of the technical personnel and market development personnel from
Party A;
 
(4) Assistance with Party A in related information collection and market
research;
 
(5) Business consulting related to the business of Party A (including but not
limited to strategy planning, marketing, content-making, client management and
etc.);
 
(6) Business consulting service related to daily management, exploration and
development of advertisement business, advertising marketing and so on upon
Party A’s request;
 
(7) Other related technical services and consulting services supplied upon the
request of Party A from time to time.
   
Annual Business Plan
means annual business development plan and budget report of Party B for next
calendar year made by Party A with the assistance of Party B before January 10
of each year.
   
Service Fees
means all the fees Party A shall pay to Party B for the service provided
according to Article 3 of this Agreement.
   
Equipment
means any or all the equipment purchased by Party B from time to time for the
purpose of providing Party A with service.


 
2

--------------------------------------------------------------------------------

 





Techniques Related to Business
means any or all the techniques related to the business of Party A and developed
on the basis of the service provided under this Agreement.
   
Client Information
has the same meaning as the one stipulated by Article 6.1 under this Agreement.
   
Confidential Information
has the same meaning as the one stipulated by Article 6.2 under this Agreement.
   
Breach Party
has the same meaning as the one stipulated by Article 11.1 under this Agreement.
   
Breach
has the same meaning as the one stipulated by Article 11.1 under this Agreement.
   
This Party’s Rights
has the same meaning as the one stipulated by Article 13.5 under this Agreement.



1.2
To invoke any laws and regulations (the “Laws”) under this Agreement means:



 
(1)
to invoke at the same time the content of the amendments, adjustments,
complements and revisions of the Laws no mater it comes into effect before or
after the conclusion of this Agreement, and



 
(2)
to invoke at the same time other decisions, notices and rules made or taking
effect according to the Laws.



1.3
Unless there is other stipulation in the context of this Agreement, all the
articles, paragraphs and subparagraphs mean the corresponding content under this
Agreement.



Article 2 Service

 
3

--------------------------------------------------------------------------------

 

2.1
Party B shall provide Party A with service under this Agreement since the date
of this Agreement and continue to provide the service during the term of the
agreement stipulated by Article 8.1 of this agreement.

 
 

2.2
Party B shall equip itself with all kinds of equipment reasonably needed for
providing services，and purchase，lease or obtain new equipment to meet the need
to provide satisfactory service.



2.3
Party B shall provide Party A with good consulting service (including but not
limited to strategic planning, marketing, content-making, client management and
etc.) to assure the fine operation of Party B.

 
 

2.4
Party B shall timely provide service to Party A and communicate with Party A the
information related to the business and/or clients of Party A.



Article 3 Service Fees and Party B Reimbursement Obligation


3.1
Party A agrees to pay the fees for the service provided by Party B according to
Article 2 of this Agreement, including:

 
(1)
RMB【10,000】 Yuan for fixed service fees and depreciation expenses per month;
   
Sales service fees equivalent to 100% of the total annual gross profit or loss
of Party A;

 
 
(2)
Fees for other related technical service and consulting service required by
Party A from time to time and stipulated by additional agreements by both
parties.



3.2
Party A shall pay the service fees to Party B monthly. Party A shall, before the
tenth work day of each month, pay Party B the fixed service fees as stated in
Article 3.1(1). In case there are less than 30 days of a certain month, Party A
shall pay Party B the fixed service fees based on actual days. After each fiscal
year, both parties shall calculate the sales service fees stipulated by Article
3.1(2) according to Party A’s total gross profit of last fiscal year reported by
the audit report issued by a Chinese certified accounting firm recognized by
both parties, and Party A shall pay Party B the aforesaid sales service fees
within 15 days after the issuance of the related audit report. Party A agrees to
provide the related Chinese certified accounting firm with all the materials and
assistance necessary to assure the Chinese certified accounting firm can
complete the audit report of last fiscal year and issue it to both Party A and
Party B within 30 days after the end of last fiscal year. Party A shall pay
Party B the related technical service fees and business consulting service fees
stipulated by Article 3.1(3) according to the provisions of other additional
technical service agreements or consulting service agreements concluded by both
parties from time to time.


 
4

--------------------------------------------------------------------------------

 






3.3
Party A shall transfer all the service fees to the bank account designated by
Party B according to the provisions of this Article. In case Party B changes its
bank account, it shall notify Party A the change seven (7) Working Days in
advance.

 
 

3.4
The two parties, after mutual negotiation, may make adjustments to the detailed
charge ratio of sales service fees stipulated by Article 3.2(1) and Article
3.2(2).



 
3.5
In the event that the audit report referred to in Section 3.2 above shows that
Party A realized a net loss during a fiscal year while subject to this
agreement, then Party B will be required to reimburse Party A for the amount of
the net loss.  Party B shall pay the amount of reimbursement within 15 days
after the issuance of the related audit report.



Article 4 Obligations of Party A


4.1
The service supplied by Party B under this Agreement is exclusive. During the
term of this Agreement, Party B shall not，without prior written consent of Party
B, enter into any other agreements with a third party to hire the third party to
provide service the same as or similar to that provided by Party B.



4.2
Party A shall provide Party B with the final copy of the annual business plan
for next year before January 10 of each year, to facilitate Party B to make
related service plan and add equipment and technical service power needed.  In
case Party A requires Party B to add new equipment beyond the aforesaid plan,
Party A shall negotiate with Party B fifteen (15) days in advance to enter into
mutual agreements.



4.3
To facilitate Party A to provide service, Party A shall provide Party B with
related materials truly and timely upon Party B’s request.



4.4
Party A shall pay Party B the service fees timely and fully based on the
provisions of Article 3 of this Agreement.


 
5

--------------------------------------------------------------------------------

 


4.5
Party A shall sustain its good reputation, explore the business actively and
take every effort to maximum the benefits.



4.6
To promote the business of Party A, both parties agree that Party A may，upon
Party B’s request and entrust，research and develop techniques needed for Party
B’ service provided under this agreement. Party A has to accept the offer of the
aforesaid entrust. The ownership of rights and interests of the foresaid
technical fruits shall be decided by the provisions of Article 5.2(1) of this
Agreement.



Article 5 Intellectual Rights


5.1
The intellectual property rights of the products created during the process of
providing service by Party B belong to Party B.



5.2
Whereas the operation of the business of Party A relies on the service provided
by Party B under this Agreement，Party A agrees to make the following
arrangements regarding the business-related techniques developed from Party A’s
service:



 
(1)
If the business-related technique is developed by Party A through its further
development upon the entrust of Party B, or it is developed corporately by both
parties, then the ownership and related rights to apply for patent all belong to
Party B.

 
 

 
(2)
If the business-related technique is independently developed by Party A, the
ownership of the business-related technique may belong to Party A under the
following circumstances: (A) Party A shall timely notify the details of the
related technique to Party B and provide Party B with the related materials
required by Party B; (B) If Party A is going to license or transfer the related
technique, Party B may, without the conflicts with Chinese compulsory law
regulations, enjoy the priority to purchase the related technique or be licensed
to use the technique exclusively, or Party B may use the related technique to
the same extent that Party A specifically transfer to or license others
(however, Party A has the right to decide whether or not to accept the offer of
the transfer or the license); Party A may, upon Party B’s waiver of the priority
to purchase the ownership of the related technique and the exclusive right to
use the related technique, transfer or license the related technique to a third
party with conditions offered no better than that offered to Party B (including
but not limited to the transfer price or license fee), and shall guaranty the
third party will fully abide by and perform the duties and obligations of Party
A under this Agreement. (c)With the exception of the situations in Article
5.3(2)(B), Party A enjoys the right to purchase the related technique within the
term stipulated by Article 8.1 of this Agreement; At the appointed time, Party A
shall, without the conflict with the Chinese compulsory law regulations, accept
Party B’s foresaid offer with price of RMB 1.00 or other lowest prices allowed
by the concurrent laws.


 
6

--------------------------------------------------------------------------------

 




5.3
If  Party B is licensed to use the business-related technique exclusively
according to Article 5.3(2), the foresaid license shall be carry out according
the following provisions in this paragraph:



 
(1)
the term of the license shall no shorter than ten (10) years (counting from the
effective date of the related license agreement);



 
(2)
the scope of the rights licensed shall be defined as wide as possible;



 
(3)
Within the term and the scope of the license, no other party (including Party A)
except Party B may in any way use or license others to use the related
technique;



 
(4)
Without the breach of Article 5.3(3), Party A enjoys the right to independently
decide to license any other third party to use the related technique;



 
(5)
After the expiration of the license, Party B may resume the license and Party A
has to agree. At the appointed time the provisions of the license shall be
sustained unless Party B confirms the adjustments.



5.4
Despite the provisions of Article 5.2(2), the patent application of any related
technique described by the foresaid subparagraph shall be carried out according
to the following provisions:



 
(1)
If Party A is going to apply for patent of any related technique described by
the foresaid subparagraph, it shall obtain prior written approval from Party B.


 
7

--------------------------------------------------------------------------------

 
 
 
(2)
Party A may apply for patent of any business-related technique independently or
transfer such right to a third party only upon the waiver of such rights of
Party B. Before Party A transfer such right of applying for patent to a third
party, Party A shall guaranty that the third party will fully abide by and
perform the duties and obligations of Party A under this Agreement; Meanwhile,
the conditions (including but not limited to the transfer price) Party A offers
to the third party shall not be better than that Party A offers to Party B.

 





 
(3)
Within the term of this Agreement, Party B may at any time require Party A to
apply for the patent of the foresaid business-related technique and decide
independently whether or not to purchase such patent application right.  As long
as Party B makes such requirement, Party A shall, without the conflicts with
Chinese compulsory law regulations, transfer the foresaid patent application
right to Party B with the price of RMB 1.00 or other lowest prices allowed by
the concurrent laws; After the transfer to the foresaid patent application right
of the business-related technique to Party B and the actual application for and
authorization of the foresaid patent, Party A will legally become the owner the
foresaid patent rights.



5.5
Upon Party B’s written request, Party A shall, without the conflicts of Chinese
compulsory legal law regulations, transfer all business-related trademark
rights, internet domain name, patent rights and know-how owned by or may be
owned in the future by Party A to Party B with the price of RMB1.00 or other
lowest prices allowed by the concurrent laws.



5.6
Both parties promise to each other that it will compensate any and all economic
losses caused by its infringement of any other third party’s intellectual rights
(including but not limited to publish rights, trademark rights, patent rights
and know-how).



Clause 6 Confidentiality


6.1
Within the term of this Agreement, all the client information and other related
materials (the “Client Information”) related to the business of Party A and the
service provided by Party B belong to both parties.



6.2
Both parties shall keep strict confidential each party’s business secrets,
proprietary information, Client Information and related materials owned by both
parties and any nonpublic information of each party (collectively the
“Confidential Information”). Unless there is prior written approval from the
other party or disclosure requirements from the legal regulations or IPO
procedures, the reception party shall not disclose the Confidential Information
or any part of the Confidential Information to a third party; The reception
party shall not directly or indirectly utilize the Confidential Information or
any part of the Confidential Information, unless with the purpose of performing
this Agreement.


 
8

--------------------------------------------------------------------------------

 
 
6.3
The limitation stipulated in Section 4 shall not apply to:



 
(1)
any information that the reception party has been proved by written materials to
know previously;



 
(2)
any information coming into the public field without the reception party’s fault
or known by the public resulted by other reasons;

 
any information the reception party obtains through other legal channels
thereafter .



6.4
The reception party may disclose the Confidential Information to its employees,
agencies and experts hired and guaranty the foresaid people to abide by this
Agreement，keep the Confidential information in secrecy and only use the foresaid
Confidential Information with the purpose of performing this Agreement.



Clause 7 Promises and Warranties


7.1
Party A shall promise and warranty that Party A is currently not and will not be
in the future constrained from or limited to performing all or part of the
liabilities under this Agreement by any other agreements, contracts, promises
and arrangement of rights or obligations.



Clause 8 Terms of Agreement


8.1
Both parties hereby agree that this Agreement be executed upon two parties’
formal signature and will keep effective without time limitation unless both
parties’ written agreement to terminate it in advance.



8.2
Article 8.2 and Article 6 of this Agreement shall survive if the Agreement is
terminated.


 
9

--------------------------------------------------------------------------------

 


Article 9 Remedy


Party A shall fully compensate Party B’s losses that are caused by or may be
caused by Party B’s act of supplying service，including but not limited to any
losses caused by legal suits, recovery, arbitration, claims and administrative
investigation and penalties，with the exceptions of the losses caused by Party
B’s intentional misconduct or gross negligence.


Article 10 Notice


10.1
Any communications between parties pursuant to this Agreement including notice,
requirement, offer and other correspondence shall be delivered in written form.



10.2
In the case of transmission by facsimile, the transmission shall be deemed
delivered upon delivery; In case of delivering face to face, the transmission
shall be deemed delivered upon delivery; all notices or communications sent by
registered mail shall be deemed delivered five (5) Business Days from the time
of posting.



Article 11 Breach of Agreement


11.1
Both Parties agree and confirm that if any party (the “Breaching Party”)
materially breach any terms of this Agreement or unable to perform any
obligation under this Agreement, it will constitute a “Breach” act. Other party
(the “Observant Party”) may ask for remedy measures in reasonable time. If the
Breaching Party does not perform any remedy measures in the reasonable time
required by the Observant Party or within 10 days after the written notice of
the Observant Party, the Observant Party may choose one of the following remedy
ways，then (1)if the Breach Party is Party A, Party B may terminate this
Agreement and require full compensation from the Breach Party; or require Party
A ’s compulsory performance of the liabilities under this Agreement as well as
the full compensation from Party A; (2)if the Breach Party is Party B, Party A
may require Party B’s compulsory performance of the liabilities under this
Agreement as well as the full compensation from Party B.



11.2
Both parties agree and confirm that Party A shall under no circumstances
terminate this agreement with whatever reasons.


 
10

--------------------------------------------------------------------------------

 


11.3
The rights and remedies designated by this Agreement are accumulative, and do
not exclude other rights or remedies under laws and regulations.



11.4
Article 11 shall survive after the Agreement is ceased or terminated, regardless
of other Articles under this agreement.



Article 12 Force Majeure


The force majeure under this agreement means earthquake, typhoon, flood, fire,
war, computer virus, design leaks of implemental software, hacker attacks on
internet, changes of policies and laws and other situations which cannot be
foreseen, avoided or overcame. The party，which might not perform this agreement
fully or timely as a result of the direct influence caused by the force majeure,
shall immediately notify by fax the other party and provide within 30 days the
other party the details of the force majeure and the certificate documents
proving the reasons that it is unable to perform this agreement or the
performance of this agreement will be delayed. The foresaid certificate
documents shall be issued by the notarization institutions located in the area
where the force majeure takes place. The two parties shall, based on the extent
of the influence the force majeure imposes on the performance of this contract,
negotiate whether the obligations under this agreement should be partly exempted
or postponed. Both parties are exempted from the compensation liability for the
economic losses caused by the force majeure.


Article 13 Miscellaneous


13.1
This Agreement shall be executed in two (2) original copies in Chinese and is
hold respectively by each Party.



13.2
The conclusion，execution, validity, interpretation, performance, amendment and
termination of this Agreement are governed by the laws of PRC.



13.3
The Parties shall strive to settle any dispute, conflicts, or compensation
claims arising from the interpretation or performance (including any issue
relating to the existence, validity and termination) in connection with this
Agreement through friendly consultation. In case no settlement can be reached
within  thirty (30) day after one party ask for the settlement, each party can
submit such matter to China International Economic and Trade Arbitration
Commission (the “CIETAC”) in accordance with its rules. The arbitration award
shall be final and conclusive and binding upon the Parties.


 
11

--------------------------------------------------------------------------------

 
 
13.4
Any right, power or remedy granted to a party by one term of this agreement does
not exclude the party from any right, power or remedy granted by other terms or
laws and regulations. And one party’s performance of its right, power and remedy
does not exclude the party from performing other right, power and remedy.



13.5
No failure or delay by any Party in exercising any right or remedy provided by
law or under this Agreement shall impair such right or remedy or operate or be
construed as a waiver or variation of it or preclude its exercise at any
subsequent time and no single or partial exercise of any such right or remedy
shall preclude any other or further exercise of it or the exercise of any other
right or remedy.



13.6
The headings are for convenience and under no circumstances the headings shall
affect the interpretation of the articles of the agreement.



13.7
This Agreement is severable. If any Article of this Agreement is judged as
invalid or non-enforceable according to relevant PRC Laws, such Article shall be
deemed invalid only within the applicable area of the PRC Laws, and without
affecting other Articles hereof in any way.



13.8
The Parties may amend and supply this Agreement with a written agreement. The
amendment and supplement duly executed by the Parties shall be a part of this
Agreement and shall have the same legal effect as this Agreement.



13.9
Without prior written approval of Party A, the Borrowers can not transfer,
pledge or assign any right, benefit or obligation under this agreement. Party A
can transfer, pledge or assign any right benefit or obligation under this
agreement upon notice of the other parties.



13.10
This agreement is binding to all the parties herein and their respective lawful
successors and assignees.


 
12

--------------------------------------------------------------------------------

 

IN WITNESS THEREOF the Parties hereto have caused this Agreement to be duly
executed on their behalf by a duly authorized representative as of the date
first set above in Beijing, China.


Linyi Hengchang Brewery&Malt Co., Ltd（seal）


Signature______________
Legal Representative/Authorized Representative




Beijing Tsingyuan Hengchang Consulting Co., Ltd.（seal）


Signature______________
Legal Representative/Authorized Representative


 


13

--------------------------------------------------------------------------------